DETAILED ACTION
This action is responsive to the communications filed on 12/21/2020.
Currently, claims 1-12 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 10-11 concurrently are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tsai (US 2013/0028299).

With regards to claims 1 and 6, Tsai teaches a Trellis-Coded-Modulation (TCM) decoding apparatus and method for a TCM decoder applied in a receiver (figs. 2, 8, and 9-14: receiver section of the Ethernet transceiver in the cited figures 2 and 8, where figure 9-14 shows aspects of the nested TCM decoder 31.  Where the method steps are implemented as functions of the cited hardware), comprising:
	a branch metric unit (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] Branch metric unit (BMUs) 311 and 312.  BMU 311 processes four receiver input codes in parallel and is thus parallel 1D.  BMU 312 is stated to be 4D (based on the results of BMU 311 as , configured to receive multiple input codes to generate multiple sets of branch information (figs. 2, 8, and 9-14; see at least figure 9 Branch metric unit (BMUs) 311 and 312.  BMU 311 processes four receiver input codes in parallel and is thus parallel 1D.  BMU 312 is stated to be 4D (based on the results of BMU 311 as addressed at least graphically), which generates multiple sets of branch information 8x4x2);
	a path metric unit (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] ACSU 313 as well as SMU (survivor memory unit) 314 are mapped to the claimed ‘path metric unit’. 
	Where ACSU 313 is shown in more detail by figures 11a-11c; and generates path metrics for each of the codesets and branches.  Where [0043] states “Subsequently, the ACSU 313 performs ACS operation on the 4D-BMs, for each code state, to obtain path metrics”.
	SMU 314 is shown in more detailed in figures 12a and 12b, which calculates multiple survival paths according the multiple sets of branch information and path information from the ACSU), configured to calculate multiple survival paths according to the multiple sets of branch information (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] ACSU 313 as well as SMU (survivor memory unit) 314 are mapped to the claimed ‘path metric unit’. 
	Where ACSU 313 is shown in more detail by figures 11a-11c; and generates path metrics for each of the codesets and branches.  Where [0043] states “Subsequently, the ACSU 313 performs ACS operation on the 4D-BMs, for each code state, to obtain path metrics”.
;
	a trace-back length selection circuit, configured to select a trace-back length (figs. 2, 8, and 9-14: see figures 11a-c+12a/b+14; where inside the SMU includes a number of each chains each corresponding to a distinct state of variable Rho, see [0049].  Each chain including series of L flip-flops used to store symbols in chronological/historical order which is used in conjunction with selections devices (multiplexers) [0049].  Note that the total L flip-flops is mapped to the maximum possible trace-back, where the multiplexers are used to select shorter ‘traceback’ lengths/depths than the maximum as dependent upon the control signals for each of the three modes (the mode is selected by figure 14 [Wingdings font/0xE0] gigabit mode, basic 100M mode, and enhanced 100M mode).  The particular control signal(s) used to the control the multiplexers are addressed in [0049+0050] for the three different modes (which have different ‘traceback lengths’)), wherein the trace-back length is determined according to a signal quality of the receiver (First, the Examiner note that figure 14 considers the signal quality is compared to the threshold (see figure 14: steps 144 and/or 145), where [0052] [Wingdings font/0xE0] “If it is determined in step 142 that HCD indicates link speed of 100M bit/see, the output of the FFE 27 is assessed for a predetermined period, for example, taking into consideration its quality such as the signal-to-noise ratio (SNR) (step 144)” (emphasis added).  Additionally for the gigabit mode, the trace-back length is set by decision/control signal generated by figure 11c [0049].

	The other limitations were previously addressed or are readily apparent); and
	a survival path management circuit (figs. 2, 8, and 9-14: see figures 12a/b+14: this limitation is mapped to the SMU), configured to return the multiple survival paths for the trace-back length in order to generate an output code (figs. 2, 8, and 9-14: see figures 12a/b+14: the SMU returns as well as records multiple survival paths for the trace-back length.  Where the claimed ‘generated output code’ is mapped to the at least one of the outputs of SMU 314 (shown by at least figure 9).  The other limitations were previously addressed or are readily apparent).

With regards to claim 2, Tsai teaches the limitations of claim 1.
	Tsai further teaches wherein the receiver is configured to receive a network signal from a network cable (figs. 1-2, 8, and 9-14: where the Ethernet receiver was previously.  At least figure 1 or 2 addresses the receiver is configured to receive a network signal from the opposing Ethernet transmitter, which is connect via a four wired Ethernet network link [0033-0036] (which by technical definition is an Ethernet network cable)), and the trace-back length selection circuit determines the trace-back length according to the signal quality of the network signal (figs. 1-2, 8, and 9-14: see SNR and/or ISI as previously addressed.  The other limitations were previously addressed or are readily apparent).


	Tsai further teaches wherein the receiver supports a Gigabit Ethernet (previously addressed, this limitation is also stated through the Tsai reference, e.g. “[0034] FIG. 2 shows a block diagram of a gigabit Ethernet transceiver of FIG. 1” (emphasis added)).

With regards to claim 7, Tsai teaches the limitations of claim 6.
	Tsai further teaches wherein the TCM decoder is positioned in a receiver (previously addressed, also see figures 2+8), and
	the step of selecting the trace-back length (previously addressed) comprises: determining the trace-back length according to the signal quality of a network signal from a network cable (figs. 1-2, 8, and 9-14: where the Ethernet receiver was previously.  At least figure 1 or 2 addresses the receiver is configured to receive a network signal from the opposing Ethernet transmitter, which is connect via a four wired Ethernet network link [0033-0036] (which by technical definition is an Ethernet network cable).  See SNR and/or ISI of Tsai as stated previously.  The other limitations were previously addressed or are readily apparent).





a receiver (figs. 1-2, 8, and 9-14: receiver section of the Ethernet transceiver in the cited figures 2 and 8, where figure 9-14 shows aspects of the nested TCM decoder 31), comprising: 
	a front-end circuit (figs. 1-2 and  8-14: Hybrid 22 and/or Analog front end (AFE) 25 is/are mapped to this limitation), configured to receive a network signal from a network cable (figs. 1-2, 8, and 9-14: where the Ethernet receiver was previously.  At least figure 1 or 2 addresses the receiver is configured to receive a network signal from the opposing Ethernet transmitter, which is connect via a four wired Ethernet network link [0033-0036] (which by technical definition is an Ethernet network cable)); 
	an analog-to-digital converter (ADC) (figs. 1-2 and  8-14: at least one of the ADC in group 26 is/are mapped to this limitation), configured to convert the network signal into a digital signal (figs. 1-2 and  8-14: at least one of the ADC in group 26 is/are mapped to this limitation.  The ADC function on the received network signal(s) is/are readily apparent, also see [0033-0036]); 
	an equalizer (figs. 1-2 and  8-14: both the FFE equalizers in group 27 (plus summer 28) and/or DFE equalizer (conjoined to the TCM decoder within 31) meet the instant limitation.  Both the FFE and DFE eliminate ISI[Wingdings font/0xE0] FFE removes pre-cursor ISI and DFE removes post-cursor ISI, e.g. see [0036]), configured to perform an equalization operation on the digital signal for eliminating Inter-Symbol Interference (ISI) (previously addressed or readily apparent), to generate multiple input codes (figs. 1-2 and  8-14: at least the four input code/signals on the left side of unit 311 of figure 9 (which are generated by the FFEs 27 and summer 28) meet this limitation); and 
	a Trellis-Coded-Modulation (TCM) decoder (figs. 1-2 and 8-14: receiver section of the Ethernet transceiver in the cited figures 2 and 8, where figure 9-14 shows aspects of the nested TCM decoder 31), configured to perform decoding operations on the multiple input codes to generate multiple output codes (figs. 1-2 and 8-14: where the TCM decoder receives multiple input codes as previously addressed, the TCM decoder of figure 9 (with further details being disclosed by figures 10-14) performs decoding operations on the multiple input codes in order to generate multiple output codes (output by SMU 314 of figure 9)), wherein a trace-back length utilized by the TCM decoder is determined according to a signal quality of the network signal (figs. 1-2 and 8-14: see figures 11a-c+12a/b+14; where inside the SMU includes a number of each chains each corresponding to a distinct state of variable Rho, see [0049].  Each chain including series of L flip-flops used to store symbols in chronological/historical order which is used in conjunction with selections devices (multiplexers) [0049].  Note that the total L flip-flops is mapped to the maximum possible trace-back, where the multiplexers are used to select shorter ‘traceback’ lengths/depths than the maximum as dependent upon the control signals for each of the three modes (the mode is selected by figure 14 [Wingdings font/0xE0] gigabit mode, basic 100M mode, and enhanced 100M mode).  The particular control signal(s) used to the control the multiplexers are addressed in [0049+0050] for the three different modes (which have different ‘traceback lengths’).
	The Examiner note that figure 14 considers the signal quality which is compared to the threshold (see figure 14: steps 144 and/or 145), where [0052] [Wingdings font/0xE0] “If it is determined in step 142 that HCD indicates link speed of 100M bit/see, the output of the FFE 27 is assessed taking into consideration its quality such as the signal-to-noise ratio (SNR) (step 144)” (emphasis added).  Additionally for the gigabit mode, the trace-back length is set by decision/control signal generated by figure 11c [0049].
	Additionally but not exclusively, the TCM decoder of Tsai estimates and reduces Inter-symbol interference (ISI) for each of the codewords, branches, and paths as shown by figures 9+13 (‘ISI estimates’).  
	The other limitations were previously addressed or are readily apparent).


With regards to claim 11, Tsai teaches the limitations of claim 10.
	Tsai further teaches wherein the TCM decoder (previously addressed) comprises (addressed below):
	a branch metric unit (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] Branch metric unit (BMUs) 311 and 312.  BMU 311 processes four receiver input codes in parallel and is thus parallel 1D.  BMU 312 is stated to be 4D (based on the results of BMU 311 as addressed at least graphically)), configured to receive multiple input codes to generate multiple sets of branch information (figs. 2, 8, and 9-14; see at least figure 9 Branch metric unit (BMUs) 311 and 312.  BMU 311 processes four receiver input codes in parallel and is thus parallel 1D.  BMU 312 is stated to be 4D (based on the results of BMU 311 as addressed at least graphically), which generates multiple sets of branch information 8x4x2);
	a path metric unit (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] ACSU 313 as well as SMU (survivor memory unit) 314 are mapped to the claimed ‘path metric unit’. 
Subsequently, the ACSU 313 performs ACS operation on the 4D-BMs, for each code state, to obtain path metrics”.
	SMU 314 is shown in more detailed in figures 12a and 12b, which calculates multiple survival paths according the multiple sets of branch information and path information from the ACSU), configured to calculate multiple survival paths according to the multiple sets of branch information (figs. 2, 8, and 9-14; see at least figure 9 [Wingdings font/0xE0] ACSU 313 as well as SMU (survivor memory unit) 314 are mapped to the claimed ‘path metric unit’. 
	Where ACSU 313 is shown in more detail by figures 11a-11c; and generates path metrics for each of the codesets and branches.  Where [0043] states “Subsequently, the ACSU 313 performs ACS operation on the 4D-BMs, for each code state, to obtain path metrics”.
	SMU 314 is shown in more detailed in figures 12a and 12b, which calculates multiple survival paths according the multiple sets of branch information and path information from the ACSU);
	a trace-back length selection circuit, configured to select a trace-back length (figs. 2, 8, and 9-14: see figures 11a-c+12a/b+14; where inside the SMU includes a number of each chains each corresponding to a distinct state of variable Rho, see [0049].  Each chain including series of L flip-flops used to store symbols in chronological/historical order which is used in conjunction with selections devices (multiplexers) [0049].  Note that the total L flip-flops is mapped to the maximum possible  wherein the trace-back length is determined according to a signal quality of the receiver (First, the Examiner note that figure 14 considers the signal quality is compared to the threshold (see figure 14: steps 144 and/or 145), where [0052] [Wingdings font/0xE0] “If it is determined in step 142 that HCD indicates link speed of 100M bit/see, the output of the FFE 27 is assessed for a predetermined period, for example, taking into consideration its quality such as the signal-to-noise ratio (SNR) (step 144)” (emphasis added).  Additionally for the gigabit mode, the trace-back length is set by decision/control signal generated by figure 11c [0049].
	Additionally but not exclusively, the TCM decoder of Tsai estimates and reduces Inter-symbol interference (ISI) for each of the codewords, branches, and paths as shown by figures 9+13 (‘ISI estimates’).  
	The other limitations were previously addressed or are readily apparent); and
	a survival path management circuit (figs. 2, 8, and 9-14: see figures 12a/b+14: this limitation is mapped to the SMU), configured to return the multiple survival paths for the trace-back length in order to generate an output code of the multiple output codes (figs. 2, 8, and 9-14: see figures 12a/b+14: the SMU returns as well as records multiple survival paths for the trace-back length.  Where the claimed ‘generated .

Allowable Subject Matter
Claims 3-4, 8-9, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/31/2021